Citation Nr: 0813062	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-32 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for fracture of the 
right proximal humerus, secondary to post-operative medial 
meniscectomy, left knee, with hypertrophic degenerative 
changes, status-post total left knee replacement.  

4.  Entitlement to service connection for left shoulder 
injury status-post arthroscopic rotator cuff repair, 
secondary to post-operative medial meniscectomy, left knee, 
with hypertrophic degenerative changes, status-post total 
left knee replacement.

5.  Entitlement to an increased evaluation for post-operative 
medial meniscectomy, left knee, with hypertrophic 
degenerative changes, status-post total left knee 
replacement, currently evaluated as 30 percent disabling.

6.  Entitlement to an increased evaluation for residuals, 
injury right knee with posterolateral synovial tear and 
hypertrophic degenerative changes, currently evaluated as 10 
percent disabling.  

7.  Entitlement to an increased evaluation for post-operative 
cholecystectomy with residual infectious hepatitis A, B and 
C, symptomatic, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1958, and from March 1958 to May 1975.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied increased evaluations 
for the veteran's service-connected knee disabilities and 
service connection for the claimed shoulder conditions.  It 
is also on appeal from a November 2005 rating decision of the 
RO that denied service connection for bilateral hearing loss 
and tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record indicates that the 
veteran's claims require additional development.  

In November 2006, the veteran asked VA to obtain all medical 
evidence from the VA Outpatient Clinic (VAOPC) in Oakland 
Park and the VA Medical Center (VAMC) in Miami.  The record 
reflects that VA did not request the identified treatment 
records.  The most recent VA treatment records in the claims 
file from each facility are dated in 2005.  VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2) (2007).  There are also heightened obligations 
to assure that the record is complete with respect to Federal 
Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  VA treatment records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the 
veteran's VA medical records from the 
Oakland Park VAOPC and the Miami VAMC, 
which have not been previously secured.  
The veteran is asked to send this 
information himself as soon as possible 
to avoid delay in the adjudication of 
the claims.  

2.  Then, readjudicate the veteran's 
claims for: 1) entitlement to service 
connection for bilateral hearing loss; 2) 
service connection for tinnitus; 3) 
service connection for fracture of the 
right proximal humerus, secondary to 
post-operative medial meniscectomy, left 
knee, with hypertrophic degenerative 
changes, status-post total left knee 
replacement; 4) service connection for 
left shoulder injury status-post 
arthroscopic rotator cuff repair, 
secondary to post-operative medial 
meniscectomy, left knee, with 
hypertrophic degenerative changes, 
status-post total left knee replacement; 
5) increased evaluation for post-
operative medial meniscectomy, left knee, 
with hypertrophic degenerative changes, 
status-post total left knee replacement; 
6) increased evaluation for residuals, 
injury right knee with posterolateral 
synovial tear and hypertrophic 
degenerative changes; and 7) increased 
evaluation for post-operative 
cholecystectomy with residual infectious 
hepatitis A, B and C, symptomatic.  If 
any benefit sought on appeal remains 
denied, provide the veteran with an SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



